Citation Nr: 0725562	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-01 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty prior to 
his retirement from service in December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision.  In November 
2005, the Board remanded for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current cardiovascular disability is related to service. 


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2001, April 
2003, December 2005, and June 2006.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).



Analysis

The veteran essentially contends that his current 
cardiovascular disability is related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. This presumption does not apply in the present 
case as a cardiovascular disease (including hypertension) did 
not manifest until many years after discharge, as discussed 
below.

The veteran currently has a cardiovascular disability as the 
January 2007 VA examination report noted an impression of 
coronary artery disease with two myocardial infarctions.  

In the service medical records, an electrocardiograph report 
dated on 
October 19, 1988 noted normal sinus rhythm, nonspecific sinus 
tachycardia and inverted T wave change, and a clinical 
correlation was suggested.  The separation examination, which 
included the report of a normal electrocardiogram, noted a 
normal cardiovascular and vascular system.  

The veteran claims that he had his first heart attack in 
April 1999 and that his current cardiovascular disease was 
first exhibited during active duty.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his cardiovascular disability 
and about the symptoms he may have had in 1999.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Post-service medical records include Key West Family Medicine 
outpatient records dated in January 2002 and March 2002 
demonstrating assessments of hypertension (noted as poorly 
controlled in January 2002).  

Pursuant to the Board's November 2005 remand, VA afforded the 
veteran an examination in January 2007.  Upon review of the 
claims folder and examination of the veteran, the examiner 
issued an opinion.  He noted the veteran's history, including 
his service medical records which he noted did not indicate a 
prior presence of an abnormal cardiovascular condition.  The 
examiner noted the veteran's report of having had two recent 
cardiovascular attacks in 2002 and 2005 with stents placed 
after each episode.  The examiner noted that since the latter 
incident the veteran had done very well with an absence of 
chest pain or other cardiac symptoms.  Examination revealed 
normal cardiovascular sounds without murmur or gallop, no 
neck vein distension, and no ankle edema.  In noting an 
impression of coronary artery disease with two myocardial 
infections, the examiner stated that there was no evidence in 
the service medical records to lead to service connection of 
this condition.  In the addendum to the report, the examiner 
noted that EKG showed normal sinus rhythm; normal EKG.   

Based upon review of the evidence, the Board finds that 
service connection is unwarranted in this case.  Although the 
veteran currently has a cardiovascular disease, there is no 
competent medical evidence that it is related to active 
service.  While service medical records include a 1988 
electrocardiograph report with some deviation from normal, 
this did not result in a diagnosis of cardiovascular disease.  
The examination report at service discharge demonstrated a 
normal cardiovascular system and the January 2007 VA examiner 
indicated that the clinical findings in service were not 
indicative of an abnormal cardiovascular condition.  In 
essence, the veteran did not exhibit a cardiovascular disease 
in service.  The veteran stated that he had a heart attack in 
1999, but this is still 9 years after service discharge.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Furthermore, there is no competent medical evidence 
that current disability is otherwise related to service or 
was manifested within the first post service year.  In fact, 
the January 2007 examiner opined that there was no evidence 
in the service medical records of cardiovascular abnormality 
that could be related to the current disease process.  

Finally, the Board notes that in its informal hearing brief, 
the veteran's representative raised an issue as to the 
qualifications of the January 2007 examiner.  Specifically, 
the representative indicated that the veteran did not state 
his specialty or even whether he was a medical doctor.  In 
the November 2005 Board remand, the RO was instructed to 
schedule the veteran for an examination.  It is VA practice 
to have veterans examined by qualified professionals with 
experience and expertise in the pertinent field.  There is no 
indication on the examination report that the examiner was 
not qualified to conduct the examination.  Indeed, 
interpreting an EKG and reporting on the results indicates 
that the examiner has experience in such matters.  The 
examiner was identified on the report as the "EXAMINING 
PHYSICIAN."  Therefore, the Board finds that the January 
2007 examiner was sufficiently qualified to conduct the 
examination.  There has been no competent evidence submitted 
to rebut the opinion proffered.  

In sum, the preponderance of the evidence is against finding 
that a cardiovascular disability was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disability is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


